Case 4:21-cv-02055 Document 1 Filed on 06/23/21 in TXSD Page 1 of 8
      Case 4:21-cv-02055 Document 1 Filed on 06/23/21 in TXSD Page 2 of 8




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            SOUTHERN DISTRICT OF TEXAS,
                                 HOUSTON DIVISION

TEXAS TRUCK PARTS & TIRES,                  §
INC.,                                       §
                                            §
       Plaintiff,                           §
                                            §
VS.                                         §         CIVIL ACTION NO. __________
                                            §
UNITED STATES OF AMERICA,                   §
                                            §
       Defendant.                           §


                    PLAINTIFF’S ORIGINAL COMPLAINT FOR REFUND

TO THE HONORABLE U.S. DISTRICT JUDGE OF SAID COURT:

       COMES NOW, TEXAS TRUCK PARTS & TIRES, INC. (“Texas Truck” or the

“Plaintiff”), and makes this its Plaintiff’s Original Complaint for Refund and would show this

Court as follows:

                                                I.

                                            Parties

       1. Plaintiff, Texas Truck Parts & Tires, Inc., is a Texas corporation with its principal

place of business located in Houston, Harris County, Texas.

       2. Defendant, the United States of America, may be served pursuant to Fed. R. Civ. P.

4(i)(1) by: (a) delivering a copy of the summons and complaint to the civil process clerk of the

United States Attorney for the Southern District of Texas pursuant to the local COVID

emergency procedures by registered or certified mail at “Civil Process Clerk, United States

Attorney’s Office, 1000 Louisiana St., Suite 2300, Houston, Texas 77002” and by email at

USATXS.CivilNotice@doj.gov; and (b) delivering a copy of the summons and complaint to the



                                                1
       Case 4:21-cv-02055 Document 1 Filed on 06/23/21 in TXSD Page 3 of 8




Attorney General of the United States at Washington, D.C., at “Attorney General of the United

States, U.S. Department of Justice, 950 Pennsylvania Avenue, NW, Washington, DC 20530-

0001.”

                                                   II.

                                       Jurisdiction and Venue

         3. The Court has subject matter jurisdiction over the matter UNDER 28 U.S.C. § 1331,

because the action arises under laws of the United States.             The Court also has original

jurisdiction under 28 U.S.C. § 1346(a)(1), because the United States has erroneously assessed

penalties against and wrongfully collected penalties from plaintiff.

         4. Venue is proper in this district under 28 U.S.C. § 1402(a)(2), because the Plaintiff’s

principal place of business is located in this district.

                                                  IV.

                                          Background Facts

         5. The United States of America, through its agency the Internal Revenue Service

(hereinafter referred to as the “IRS”) determined Texas Truck failed to file Forms 720 and pay

federal excise tax as required by 26 U.S.C. § 4071 as the importer of taxable tires. The IRS

determined Texas Truck was the importer of certain taxable tires from 2012 through 2017. The

IRS determined Texas Truck should have filed Forms 720 Quarterly Federal Excise Tax Returns,

and made assessments in the following amounts.




                                                    2
Case 4:21-cv-02055 Document 1 Filed on 06/23/21 in TXSD Page 4 of 8




   Period Ending   Assessment

   3/31/2012           6,649.00

   6/30/2012          26,952.00

   9/30/2012          65,122.00

   12/31/2012         56,524.00

   3/31/2013          35,260.00

   6/30/2013          35,428.00

   9/30/2013          66,869.00

   12/31/2013         96,706.00

   3/31/2014          32,330.00

   6/30/2014          48,993.00

   9/30/2014          65,216.00

   12/31/2014         80,285.00

   6/30/2015          57,710.00

   9/30/2015          79,236.00

   12/31/2015         76,112.00

   3/31/2016         166,173.00

   6/30/2016         167,397.00

   12/31/2016        261,818.00

   6/30/2017         141,203.00

   9/30/2017         291,008.00

   12/31/2017         75,652.00

   Total:          1,932,643.00


                                  3
      Case 4:21-cv-02055 Document 1 Filed on 06/23/21 in TXSD Page 5 of 8




       6. Texas Truck paid $100 towards the liability for each of the twenty-one periods on or

about June 30, 2020.

       7. Texas Truck filed a Form 843 Claim for Refund and Request for Abatement seeking a

refund of $100 per period. The claim was mailed on November 20, 2020 and received by the

IRS on November 23, 2020.

       8. To date, the IRS has not issued a notice of disallowance. More than six months have

elapsed since the filing of the refund claim.

       9. Texas Truck was not the importer of the tires at issue.

       10. The IRS based its case on records from the United States Customs Service Form

7501. Texas Truck was not the importer of record on any of the Forms 7501.

       11. The United States Customs Service refused to provide Texas Truck with information

related to the shipments because it was not the importer of records for the tires at issue.

       12. The Customs Forms 7501 list the manufacturers of the tires as the importers.

       13. The consignee listed on the Customs Forms 7501 for 2012 through the 3rd Quarter of

2015 was not Texas Truck.

       14. A separate entity purchased many of the tires at issue.

       15. For tires purchased by Texas Truck, the company paid one all-inclusive price, which

included shipping, duties and taxes, for the tires to be delivered to its place of business.

       16. Texas Truck did not arrange for any functions typically associated with an importer,

such as arranging for the tires to clear customs.           These actions were arranged by the

manufacturers.




                                                  4
      Case 4:21-cv-02055 Document 1 Filed on 06/23/21 in TXSD Page 6 of 8




       17. Texas Truck did not bring the tires at issue into the United States. Texas Truck did

not withdraw the tires from a customs bonded warehouse for sale or use in the United States.

Texas Truck did not hire a customs broker. Texas Truck did not arrange for a nominal importer.

       18. The manufacturer of the tires collected the federal excise tax in some instances. In

many instances, Texas Truck ordered tires from companies with a United States presence, and

mailed checks for the tires to United States addresses. Specifically, the tires from Omni United

listed on the Customs forms were paid for by mailing a check to a US address.                    One

manufacturer claimed it was the importer and that “All our other customers pay us the FET and

we pay to the U.S. government.”

                                                 V.

                                         Causes of Action

       19. The Plaintiff has performed all conditions precedent, if any.

       20. The IRS wrongfully assessed excise taxes against Texas Truck pursuant to 26 U.S.C.

§ 4071 for the transactions involving the purchase of tires. Texas Truck is entitled to a refund of

the $100 per period paid to the United States, because it was not the importer of the tires at issue.

       21. The Plaintiff was forced to hire counsel to defend the wrongfully assessed excise

taxes in administrative proceedings within the IRS and now in prosecuting its refund claim. The

Plaintiff has exhausted all administrative remedies available to it with the IRS. The Plaintiff is

entitled to an award of its reasonable administrative costs incurred in connection with the

administrative proceeding within the IRS pursuant to 26 U.S.C. § 7430(a)(1) and its reasonable

litigation costs incurred in connection with this Court proceeding pursuant to 26 U.S.C. §

7430(a)(2)




                                                  5
      Case 4:21-cv-02055 Document 1 Filed on 06/23/21 in TXSD Page 7 of 8




                                                 VI.

                                           Jury Demand

       22. Plaintiff asserts its rights under the Seventh Amendment to the U.S. Constitution and

demands, in accordance with Fed. R. Civ. P. 38, a trial by jury on all issues.

       WHEREFORE, PREMISES CONSIDERED, Plaintiff Texas Truck Parts & Tires, Inc.

prats that after trial by jury on all issues, this Court enter judgment in favor of the Plaintiff over

and against the United States of America for:

           a. a refund of the amounts paid by Plaintiff for excise taxes for the periods listed

               above;

           b. a determine that Plaintiff was not the importer of the tires at issue;

           c. an award of damages, if any;

           d. reasonable litigation costs as defined by 26 U.S.C. § 7430(c)(1);

           e. costs of court; and

           f. any other relief to which the Plaintiff is entitled.

                                               Respectfully submitted,

                                               WAUSON | PROBUS

                                               By: ___/s/ Matthew B. Probus___
                                                      Matthew B. Probus
                                                      Texas Bar No. # 16341200
                                                      Fed. I.D. # 10915
                                                      mbprobus@w-plaw.com

                                               One Sugar Creek Center Blvd., Suite 880
                                               Sugar Land, Texas 77478
                                               (281) 242-0303 (Telephone)
                                               (281) 242-0306 (Facsimile)




                                                  6
Case 4:21-cv-02055 Document 1 Filed on 06/23/21 in TXSD Page 8 of 8




                              W. LANCE STODGHILL, P.C.

                              By:    /s/ W. Lance Stodghill
                                       W. Lance Stodghill
                                       Texas Bar No. 24003012
                                       Fed. I.D. No. 22007
                                       lance@sataxlaw.com

                              2002 Hoskins Drive
                              Houston, TX 77080
                              (713) 972-1040 (Telephone)
                              (713) 266-2215 (Facsimile)

                              ATTORNEY FOR PLAINTIFF,
                              TEXAS TRUCK PARTS & TIRES, INC.




                                 7
